UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:November 30, 2011 Date of reporting period:November 30, 2011 Item 1. Reports to Stockholders. PIA Funds – PIA BBB Bond Fund Managed Account Completion Shares (MACS) – PIA MBS Bond Fund Managed Account Completion Shares (MACS) Annual Report November 30, 2011 PIA Funds Dear Shareholder: We are pleased to provide you with this annual report for the twelve month period ended November 30, 2011 regarding the following series of the PIA Mutual Funds for which Pacific Income Advisers, Inc. (PIA) is the adviser: the PIA BBB Bond Fund and the PIA MBS Bond Fund. During the 12 months ended November 30, 2011, the total returns, including the reinvestment of dividends and capital gains, were as follows: PIA BBB Bond Fund 5.88% PIA MBS Bond Fund 4.32% PIA BBB Bond Fund The return of the PIA BBB Bond Fund for the twelve month period ended November 30, 2011 was slightly higher than the Barclays Capital U.S. Credit Baa Bond Index return of 5.81% and higher than the Barclays Capital U.S. Baa Corporate Index return of 5.48%. The Fund has a strategy of using a broad diversification of BBB rated issuers, industry sectors and range of maturities. The bonds held in the Fund represent over 130 different issuers.The holdings in the industrial sector had the most positive effect on the performance. PIA MBS Bond Fund The return of the PIA MBS Bond Fund for the twelve month period ended November 30, 2011 was lower than the Barclays Capital U.S. MBS Fixed Rate Index return of 4.97%. The Fund has a broad diversification of coupon and sector selection. Increased volatility on specific MBS pools, a shorter maturity structure and an overweight in higher coupon pools during a period of declining interest rates resulted in the Fund underperforming its benchmark. The Gross Domestic Product’s (GDP) annual rate of growth was a relatively anemic 0.4% for the first quarter and increased to a mere +2.0% during the third quarter. Total year over year GDP through September registered a meager 1.5% compared to 3.1% for the entire year of 2010. The housing sector and employment remained weak. Budget deficits and fiscal responsibility are at a standstill. In keeping with the slow economy and high unemployment, the Federal Reserve maintained its easier monetary policy by keeping the Federal Funds Rate close to zero. Inflation, as measured by the Consumer Price Index, registered 3.5% year over year at October 2011, up from 1.2% for the same period a year ago. Yields on 5-year Treasury notes and 30-year Treasury bonds declined by 105 and 128 basis points (bp), respectively, from December 31, 2010 through November 30, 2011. Yields on 6 month and one year Treasuries were relatively unchanged. The slow economy, volatile stock market, European sovereign risk, and purchases by the Fed helped the bond market. Interest rate spreads on BBB rated bonds over Treasuries widened during the period from 203 bp to 284 bp.However, spreads on Agency Mortgage-Backed Securities fared much better and were relatively unchanged at 198 bp. We believe that the PIA BBB Bond Fund and the PIA MBS Bond Fund provide our clients with a means of efficiently investing in a broadly diversified portfolio of BBB rated bonds and agency mortgage-backed bonds, respectively. 1 PIA Funds Please take a moment to review the Funds’ statements of assets and the results of operations for the twelve month period ended November 30, 2011. We look forward to reporting to you again with the semi-annual report dated May 31, 2012. Lloyd McAdams Chairman of the Board Pacific Income Advisers, Inc. Past performance is not a guarantee of future results. Opinions expressed above are those of the adviser and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset-Backed and Mortgage-Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The Funds may also use options, futures contracts, and swaps, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency rates.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the Prospectus. Bond ratings provide the probability of an issuer defaulting based on the analysis of the issuer's financial condition and profit potential. Bond rating services are provided by Standard & Poor's, Moody's Investors Service, and Fitch Investors Service. Bond ratings start at AAA (denoting the highest investment quality) and usually end at D (meaning payment is in default). Diversification does not assure a profit or protect against risk in a declining market. The Barclays Capital U.S. Credit Baa Bond Index is an unmanaged index consisting of bonds rated Baa. The issues must be publicly traded and meet certain maturity and issue size requirements. Bonds are represented by the Industrial, Utility, Finance and non-corporate sectors. Non-corporate sectors include sovereign, supranational, foreign agency and foreign local government issuers.The Barclays Capital U.S. Baa Corporate Index is an unmanaged index consisting of bonds rated Baa.The issues must be publicly traded and meet certain maturity and issue size requirements.Bonds are represented by the Industrial, Utility, and Finance sectors. Non-corporate sectors are not included in this index. The Barclays Capital U.S. MBS Fixed Rate Index (the “MBS Index”) is an unmanaged index that covers the mortgage-backed pass-through securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC). The MBS Index is formed by grouping the universe of over 600,000 individual fixed rate MBS pools into approximately 3,500 generic aggregates. Each aggregate is a proxy for the outstanding pools for a given agency, program, issue year and coupon. The index maturity and liquidity criteria are then applied to these aggregates to determine which qualify for inclusion in the index. About 600 of these generic aggregates meet the criteria. You cannot invest directly in an index. Gross Domestic Product (“GDP”) is the amount of goods and services produced in a year, in a country. Consumer Price Index (“CPI”) measures the weighted average of prices of a basket of consumer goods and services, such as transportation, food and medical care. Basis point equals 1/100th of 1%. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Quasar Distributors, LLC, Distributor 2 PIA Funds PIA BBB BOND FUND Comparison of the change in value of a $10,000 investment in the PIA BBB Bond Fund vs the Barclays Capital U.S. Credit Baa Bond Index and the Barclays Capital U.S. Baa Corporate Index Average Annual Total Return* 1 Year 5 Year Since Inception** PIA BBB Bond Fund 5.88% 6.92% 5.68% Barclays Capital U.S. Credit Baa Bond Index 5.81% 7.27% 6.32% Barclays Capital U.S. Baa Corporate Index 5.48% 7.20% 6.06% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-251-1970. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date, September 25, 2003.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Fund was invested primarily in U.S. Treasury securities on the inception date in September 2003 following a $200,000 investment by the Adviser (Pacific Income Advisers – PIA).The Fund remained invested primarily in U.S. Treasury securities until mid January 2004 when PIA clients commenced investing in the Fund.At that time, the Fund began investing in BBB rated bonds. U.S. Treasury securities held in the Fund provided a lower return than BBB rated bonds for the period from inception to January 13, 2004 (1.62% for the Fund compared to 3.95% for the Barclays Capital U.S. Credit Baa Bond Index) as Baa spreads over Treasuries narrowed from 166 basis points to 136 basis points. 3 PIA Funds The Barclays Capital U.S. Credit Baa Bond Index includes both corporate and non-corporate sectors.The corporate sectors are Industrial, Utility and Finance, which include both U.S. and non-U.S. corporations.The non-corporate sectors are Sovereign, Supranational, Foreign Agency and Foreign Local Government.The securities must be rated Baa/BBB by at least two of the following ratings agencies:Moody’s, S&P, and Fitch.If only two of the three agencies rate the security, the lower rating is used to determine index eligibility.If only one of the three agencies rates a security, the rating must be investment grade.The securities must be fixed rate, although they can carry a coupon that steps up or changes according to a predetermined schedule, and they must be dollar-denominated and non-convertible. The Barclays Capital U.S. Baa Corporate Index includes only corporate sectors.The corporate sectors are Industrial, Utility and Finance, which include both U.S. and non-U.S. corporations.The securities must be rated Baa/BBB by at least two of the following ratings agencies:Moody’s, S&P, and Fitch.If only two of the three agencies rate the security, the lower rating is used to determine index eligibility.If only one of the three agencies rates a security, the rating must be investment grade.The securities must be fixed rate, although they can carry a coupon that steps up or changes according to a predetermined schedule, and they must be dollar-denominated and non-convertible. Indices do not incur expenses and are not available for investment. * Average Annual Total Return represents the average change in account value over the periods indicated. ** The since inception returns for the Fund and the Barclays Capital U.S. Credit Baa Bond Index are from September 25, 2003 through November 30, 2011. The since inception return for the Barclays Capital U.S. Baa Corporate Index is from September 30, 2003 through November 30, 2011. 4 PIA Funds PIA MBS BOND FUND Comparison of the change in value of a $10,000 investment in the PIA MBS Bond Fund vs the Barclays Capital U.S. MBS Fixed Rate Index Average Annual Total Return* 1 Year 5 Year Since Inception PIA MBS Bond Fund 4.32% 6.12% 6.17% Barclays Capital U.S. MBS Fixed Rate Index 4.97% 6.40% 6.38% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-251-1970. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on its inception date, February 28, 2006.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Barclays Capital U.S. MBS Fixed Rate Index is an unmanaged index that covers the mortgage-backed pass-through securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC).The index is formed by grouping the universe of over 600,000 individual fixed rate MBS pools into approximately 3,500 generic aggregates.Each aggregate is a proxy for the outstanding pools for a given agency, program, issue year and coupon.The index maturity and liquidity criteria are then applied to these aggregates to determine which qualify for inclusion in the index.About 600 of these generic aggregates meet the criteria. Indices do not incur expenses and are not available for investment. * Average Annual Total Return represents the average change in account value over the periods indicated. 5 PIA Funds Expense Example – November 30, 2011 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the PIA Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/11 – 11/30/11). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.00% per the advisory agreements for the PIA BBB Bond Fund and the PIA MBS Bond Fund.Although the Funds charge no sales loads or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 6/1/11 Value 11/30/11 Period 6/1/11 – 11/30/11* PIA BBB Bond Fund Actual $0.00 Hypothetical (5% return before expenses) PIA MBS Bond Fund Actual $0.00 Hypothetical (5% return before expenses) * Expenses are equal to each Fund’s annualized expense ratio of 0.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. 6 PIA Funds PIA BBB BOND FUND Allocation of Portfolio Assets – November 30, 2011 (Unaudited) Investments by Sector As a Percentage of Total Investments 7 PIA Funds PIA MBS BOND FUND Allocation of Portfolio Assets – November 30, 2011 (Unaudited) Investments by Issuer As a Percentage of Total Investments 8 PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2011 Principal Amount Value CORPORATE BONDS 80.1% Agriculture 0.8% Bunge Limited Finance Corp. $ 8.50%, due 6/15/19 $ Airlines 0.2% Continental Airlines, Inc. 5.983%, due 4/19/22 Appliances 0.8% Whirlpool Corp. 5.50%, due 3/1/13 Auto Parts 1.4% Advance Auto Parts, Inc. 5.75%, due 5/1/20 BorgWarner, Inc. 4.625%, due 9/15/20 Banks 3.3% Capital One Financial Corp. 6.15%, due 9/1/16 Dresdner Bank 7.25%, due 9/15/15 Fifth Third Bancorp 4.50%, due 6/1/18 8.25%, due 3/1/38 Huntington Bancshares 7.00%, due 12/15/20 Key Bank NA 5.80%, due 7/1/14 Suntrust Banks 6.00%, due 9/11/17 UBS AG Preferred Funding Trust 6.243%, due 5/15/16 (a) Beverages 1.1% Dr. Pepper Snapple Group, Inc. 2.90%, due 1/15/16 Broker 0.5% Jefferies Group, Inc. 6.25%, due 1/15/36 Nomura Holdings, Inc. 6.70%, due 3/4/20 Cable/Satellite 1.1% Direct TV Holdings 5.00%, due 3/1/21 6.00%, due 8/15/40 Chemicals 1.9% Agrium, Inc. 6.125%, due 1/15/41 Dow Chemical Co. 4.25%, due 11/15/20 7.375%, due 11/1/29 Communications 1.5% Telefonica Emisiones SAU 5.462%, due 2/16/21 7.045%, due 6/20/36 U.S. WEST Communications, Inc. 6.875%, due 9/15/33 Construction 0.8% CRH America, Inc. 6.00%, due 9/30/16 Consumer Products 0.1% Fortune Brands, Inc. 5.375%, due 1/15/16 Diversified Manufacturing 0.2% Ingersoll-Rand Global Holding Company Ltd. 6.875%, due 8/15/18 The accompanying notes are an integral part of these financial statements. 9 PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2011 (continued) Principal Amount Value Electric Utilities 9.5% Ameren Corp. $ 8.875%, due 5/15/14 $ Arizona Public Service Co. 5.80%, due 6/30/14 Constellation Energy Group 7.60%, due 4/1/32 Consumers Energy 5.50%, due 8/15/16 Dominion Resources, Inc. 5.15%, due 7/15/15 4.90%, due 8/1/41 DTE Energy Co. 6.375%, due 4/15/33 Duke Energy Corp. 6.25%, due 6/15/18 Entergy Texas, Inc. 7.125%, due 2/1/19 Exelon Corp. 4.90%, due 6/15/15 5.625%, due 6/15/35 FirstEnergy Corp. 7.375%, due 11/15/31 Indiana Michigan Power 6.05%, due 3/15/37 Jersey Central Power & Light 7.35%, due 2/1/19 Nevada Power Co. 6.50%, due 8/1/18 NiSource Finance Corp. 5.40%, due 7/15/14 Oncor Electric Delivery 7.00%, due 5/1/32 Southern Union Co. 7.60%, due 2/1/24 Teco Finance, Inc. 5.15%, due 3/15/20 Electronic Parts Distribution 0.7% Arrow Electronics, Inc. 5.125%, due 3/1/21 Energy 0.2% Diamond Offshore Drilling, Inc. 5.875%, due 5/1/19 Finance 0.8% SLM Corp. 5.375%, due 5/15/14 8.45%, due 6/15/18 Finance – Credit Cards 0.5% American Express Co. 6.80%, due 9/1/66 (a) Food 2.4% ConAgra Foods, Inc. 7.125%, due 10/1/26 Kraft Foods, Inc. 4.125%, due 2/9/16 6.50%, due 8/11/17 6.875%, due 2/1/38 Kroger Co. 6.15%, due 1/15/20 Gas Pipelines 0.2% Plains All American Pipeline, L.P. 6.50%, due 5/1/18 Health Care 1.0% Humana, Inc. 7.20%, due 6/15/18 Insurance 5.5% Allstate Corp. 6.125%, due 5/15/37 (a) The accompanying notes are an integral part of these financial statements. 10 PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2011 (continued) Principal Amount Value Insurance 5.5% (continued) American International Group, Inc. $ 5.05%, due 10/1/15 $ 8.25%, due 8/15/18 8.175%, due 5/15/58 (a) CIGNA Corp. 6.15%, due 11/15/36 CNA Financial Corp. 5.85%, due 12/15/14 Genworth Financial, Inc. 5.75%, due 6/15/14 Hartford Financial Services Group 5.375%, due 3/15/17 Lincoln National Corp. 8.75%, due 7/1/19 Marsh & McLennan Cos., Inc. 5.75%, due 9/15/15 Metlife, Inc. 6.40%, due 12/15/66 Protective Life Corp. 7.375%, due 10/15/19 Prudential Financial, Inc. 5.10%, due 9/20/14 6.625%, due 12/1/37 Willis North America, Inc. 6.20%, due 3/28/17 XL Capital Ltd. 5.25%, due 9/15/14 Measurement Instruments 0.8% Agilent Technologies, Inc. 5.00%, due 7/15/20 Media 7.9% Comcast Corp. 6.50%, due 1/15/17 7.05%, due 3/15/33 Interpublic Group of Companies 6.25%, due 11/15/14 News America, Inc. 5.30%, due 12/15/14 6.20%, due 12/15/34 Time Warner, Inc. 7.625%, due 4/15/31 Time Warner Cable, Inc. 7.50%, due 4/1/14 Time Warner Entertainment Company, L.P. 8.375%, due 7/15/33 Viacom, Inc. 6.875%, due 4/30/36 Medical Services 0.3% Medco Health Solutions, Inc. 7.125%, due 3/15/18 Metals 0.6% Alcoa, Inc. 5.55%, due 2/1/17 Southern Copper Corp. 6.75%, due 4/16/40 Mining 3.2% Barrick Gold Corp. 6.95%, due 4/1/19 Cliffs Natural Resources Inc. 4.875%, due 4/1/21 Newmont Mining Corp. 5.125%, due 10/1/19 Vale Overseas Limited 6.25%, due 1/23/17 6.875%, due 11/21/36 The accompanying notes are an integral part of these financial statements. 11 PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2011 (continued) Principal Amount Value Office Equipment 0.6% Xerox Corp. $ 6.40%, due 3/15/16 $ Oil and Gas 10.6% Anadarko Petroleum Corp. 5.95%, due 9/15/16 6.45%, due 9/15/36 Canadian Natural Resources 6.00%, due 8/15/16 6.50%, due 2/15/37 Devon Energy Corp. 7.95%, due 4/15/32 Encana Holdings Financial Corp. 5.80%, due 5/1/14 Enterprise Products 5.60%, due 10/15/14 5.95%, due 2/1/41 Hess Corp. 8.125%, due 2/15/19 7.875%, due 10/1/29 Kinder Morgan Energy Partners 5.125%, due 11/15/14 5.80%, due 3/15/35 Marathon Oil Corp. 5.90%, due 3/15/18 6.60%, due 10/1/37 Nexen, Inc. 6.40%, due 5/15/37 Pemex Master Trust 5.75%, due 3/1/18 6.625%, due 6/15/35 Petrobras International Finance Co. 5.875%, due 3/1/18 6.875%, due 1/20/40 Suncor Energy, Inc. 6.10%, due 6/1/18 6.50%, due 6/15/38 Talisman Energy 6.25%, due 2/1/38 Transocean, Inc. 6.00%, due 3/15/18 Valero Energy Corp. 6.625%, due 6/15/37 Weatherford International Ltd. 9.625%, due 3/1/19 Pharmacy Services 1.1% Express Scripts, Inc. 6.25%, due 6/15/14 Pipelines 3.3% El Paso Electric Co. 6.00%, due 5/15/35 Enbridge Energy Partners, L.P. 5.20%, due 3/15/20 EQT Corp. 8.125%, due 6/1/19 ONEOK, Inc. 5.20%, due 6/15/15 Tennessee Gas Pipeline 7.50%, due 4/1/17 7.00%, due 10/15/28 Transcanada Pipelines Limited 6.35%, due 5/15/67 (a) Real Estate Investment Trusts 2.2% Duke Realty LP 8.25%, due 8/15/19 ERP Operating LP 5.25%, due 9/15/14 Health Care Property Investors, Inc. 6.00%, due 1/30/17 Health Care REIT, Inc. 5.25%, due 1/15/22 The accompanying notes are an integral part of these financial statements. 12 PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2011 (continued) Principal Amount Value Real Estate Investment Trusts 2.2% (continued) Healthcare Realty Trust $ 5.125%, due 4/1/14 $ Hospitality Properties Trust 5.625%, due 3/15/17 ProLogis 6.875%, due 3/15/20 Retail 1.2% Gap, Inc. 5.95%, due 4/12/21 Kohl’s Corp. 6.875%, due 12/15/37 Macy’s Retail Holdings, Inc. 6.375%, due 3/15/37 Staples, Inc. 9.75%, due 1/15/14 Steel 0.9% Arcelormittal SA 9.00%, due 2/15/15 5.50%, due 3/1/21 Technology 0.4% CA, Inc. 5.375%, due 12/1/19 Telecommunications 5.2% American Tower Corp. 5.05%, due 9/1/20 AT&T Broadband Corp. 8.375%, due 3/15/13 British Telecom PLC 9.875%, due 12/15/30 CenturyLink, Inc. 6.00%, due 4/1/17 Deutsche Telekom International Finance 6.75%, due 8/20/18 8.75%, due 6/15/30 Rogers Wireless, Inc. 6.375%, due 3/1/14 Telecom Italia Capital 5.25%, due 11/15/13 7.721%, due 6/4/38 Tobacco 2.2% Altria Group, Inc. 9.70%, due 11/10/18 9.95%, due 11/10/38 Reynolds American, Inc. 6.75%, due 6/15/17 Transportation 3.7% Burlington Northern Santa Fe 4.70%, due 10/1/19 6.15%, due 5/1/37 CSX Corp. 5.60%, due 5/1/17 6.22%, due 4/30/40 Norfolk Southern Corp. 7.05%, due 5/1/37 5.257%, due 9/17/14 Union Pacific Corp. 6.15%, due 5/1/37 The accompanying notes are an integral part of these financial statements. 13 PIA Funds PIA BBB BOND FUND Schedule of Investments – November 30, 2011 (continued) Principal Amount Value Waste Disposal 1.4% Republic Services, Inc. $ 5.00%, due 3/1/20 $ Waste Management, Inc. 7.75%, due 5/15/32 Total Corporate Bonds (cost $203,582,647) SOVEREIGN BONDS 10.1% Federal Republic of Brazil 6.00%, due 1/17/17 7.125%, due 1/20/37 Republic of Colombia 7.375%, due 3/18/19 7.375%, due 9/18/37 Republic of Hungary 4.75%, due 2/3/15 Republic of Peru 8.375%, due 5/3/16 6.55%, due 3/14/37 Republic of South Africa 6.50%, due 6/2/14 United Mexican States 5.875%, due 1/15/14 5.625%, due 1/15/17 6.75%, due 9/27/34 Total Sovereign Bonds (cost $25,375,692) U.S. GOVERNMENT INSTRUMENTALITIES 2.0% U.S. Treasury Bonds 2.0% U.S. Treasury Bonds 3.75%, due 8/15/41 Total U.S. Government Instrumentalities (cost $5,272,739) SHORT-TERM INVESTMENTS 5.2% Invesco STIT – Treasury Portfolio – Institutional Class, 0.02% (b) Total Short-Term Investments (cost $14,212,981) Total Investments (cost $248,444,059) 97.4% Other Assets less Liabilities 2.6% TOTAL NET ASSETS 100.0% $ (a) Variable rate security. Rate shown reflects the rate in effect at November 30, 2011. (b) Rate shown is the 7-day yield at November 30, 2011. Country Allocation Country % of Net Assets United States % Brazil % Canada % Mexico % Luxembourg % Colombia % Spain % Netherlands % Peru % South Africa % Hungary % United Kingdom % Switzerland % Ireland % Japan % Bermuda % Germany % % The accompanying notes are an integral part of these financial statements. 14 PIA Funds PIA MBS BOND FUND Schedule of Investments – November 30, 2011 Principal Amount Value MORTGAGE-BACKED SECURITIES 88.1% U.S. Government Agencies 88.1% FHLMC Pool $ 4.50%, due 5/1/20, #G18052 $ 4.50%, due 3/1/21, #G18119 5.00%, due 3/1/21, #G18105 4.50%, due 5/1/21, #J01723 6.00%, due 6/1/21, #G18124 4.50%, due 9/1/21, #G12378 5.00%, due 11/1/21, #G18160 5.00%, due 2/1/22, #G12522 5.00%, due 2/1/22, #J04411 5.50%, due 3/1/22, #G12577 5.00%, due 7/1/22, #J05243 4.00%, due 3/1/26, #J14785 5.50%, due 5/1/35, #B31639 5.00%, due 8/1/35, #A36351 4.50%, due 9/1/35, #A37616 4.50%, due 10/1/35, #A37869 4.50%, due 10/1/35, #A38023 4.50%, due 10/1/35, #G01890 5.00%, due 10/1/35, #G01940 6.00%, due 1/1/36, #A42208 7.00%, due 1/1/36, #G02048 5.50%, due 2/1/36, #G02031 7.00%, due 8/1/36, #G08148 6.50%, due 9/1/36, #A54908 6.50%, due 11/1/36, #A54094 5.50%, due 2/1/37, #A57840 5.00%, due 5/1/37, #A60268 5.00%, due 6/1/37, #G03094 5.50%, due 6/1/37, #A61982 6.00%, due 6/1/37, #A62176 6.00%, due 6/1/37, #A62444 5.00%, due 7/1/37, #A63187 5.50%, due 8/1/37, #G03156 6.50%, due 8/1/37, #A70413 7.00%, due 8/1/37, #A70079 7.00%, due 9/1/37, #A65171 7.00%, due 9/1/37, #A65335 7.00%, due 9/1/37, #A65670 7.00%, due 9/1/37, #A65780 7.00%, due 9/1/37, #A65941 7.00%, due 9/1/37, #A66041 7.00%, due 9/1/37, #G03207 6.50%, due 11/1/37, #A68726 5.00%, due 2/1/38, #A73370 5.00%, due 2/1/38, #G03836 5.00%, due 3/1/38, #A73704 5.00%, due 4/1/38, #A76335 5.50%, due 4/1/38, #G04121 5.00%, due 5/1/38, #A77463 5.50%, due 5/1/38, #A77265 5.50%, due 5/1/38, #G04215 5.00%, due 6/1/38, #A77986 5.00%, due 6/1/38, #G04522 5.00%, due 7/1/38, #A79197 4.50%, due 9/1/38, #G04773 5.00%, due 9/1/38, #G04690 5.00%, due 10/1/38, #G04832 5.00%, due 11/1/38, #A82849 5.00%, due 12/1/38, #G05683 4.50%, due 2/1/39, #A84694 5.00%, due 2/1/39, #G05507 4.50%, due 4/1/39, #A85612 5.00%, due 5/1/39, #G08345 4.50%, due 7/1/39, #A87187 4.50%, due 9/1/39, #A88357 5.00%, due 9/1/39, #G05904 4.50%, due 11/1/39, #G05748 4.50%, due 12/1/39, #A90175 4.50%, due 4/1/40, #C03464 4.50%, due 5/1/40, #A92269 4.50%, due 5/1/40, #G06047 4.50%, due 6/1/40, #A92533 4.50%, due 6/1/40, #A92594 The accompanying notes are an integral part of these financial statements. 15 PIA Funds PIA MBS BOND FUND Schedule of Investments – November 30, 2011 (continued) Principal Amount Value U.S. Government Agencies 88.1% (continued) FHLMC Pool (continued) $ 4.50%, due 8/1/40, #A93437 $ 4.50%, due 8/1/40, #A93505 4.50%, due 1/1/41, #A96176 4.50%, due 2/1/41, #A97013 4.50%, due 4/1/41, #Q00285 4.50%, due 9/1/41, #C03701 4.50%, due 11/1/41, #Q04699 FHLMC GOLD TBA (a) 4.00%, due 12/15/40 FNMA Pool 4.50%, due 10/1/20, #842732 4.50%, due 12/1/20, #813954 4.50%, due 2/1/21, #845437 5.00%, due 2/1/21, #865191 5.00%, due 5/1/21, #879112 4.50%, due 7/1/21, #845515 5.50%, due 10/1/21, #905090 5.00%, due 2/1/22, #900946 6.00%, due 2/1/22, #912522 5.00%, due 6/1/22, #937709 5.00%, due 7/1/22, #938033 5.00%, due 7/1/22, #944887 5.50%, due 7/1/22, #905040 4.00%, due 7/1/25, #AE1318 4.00%, due 10/1/25, #AE1601 4.00%, due 12/1/25, #AH6058 4.00%, due 1/1/26, #AH3925 4.00%, due 1/1/26, #MA0624 4.00%, due 3/1/26, #AH8485 4.00%, due 5/1/26, #AH8174 4.50%, due 4/1/29, #MA0022 7.00%, due 8/1/32, #650101 4.50%, due 3/1/35, #814433 4.50%, due 4/1/35, #735396 4.50%, due 5/1/35, #822854 7.00%, due 6/1/35, #821610 4.50%, due 7/1/35, #826584 4.50%, due 7/1/35, #832199 5.00%, due 7/1/35, #833958 7.00%, due 7/1/35, #826251 4.50%, due 8/1/35, #835751 7.00%, due 9/1/35, #842290 4.50%, due 11/1/35, #256032 5.00%, due 12/1/35, #852482 4.50%, due 1/1/36, #852510 7.00%, due 2/1/36, #865190 7.00%, due 4/1/36, #887709 5.00%, due 5/1/36, #745515 5.00%, due 7/1/36, #888789 6.50%, due 7/1/36, #897100 7.00%, due 7/1/36, #887793 6.00%, due 8/1/36, #892925 6.50%, due 8/1/36, #878187 5.00%, due 9/1/36, #893621 7.00%, due 9/1/36, #900964 5.50%, due 10/1/36, #831845 5.50%, due 10/1/36, #893087 6.00%, due 10/1/36, #897174 5.50%, due 12/1/36, #256513 6.50%, due 12/1/36, #920162 7.00%, due 1/1/37, #256567 5.50%, due 2/1/37, #256597 6.00%, due 2/1/37, #909357 7.00%, due 2/1/37, #915904 5.00%, due 3/1/37, #913007 5.50%, due 3/1/37, #256636 5.00%, due 4/1/37, #914599 6.50%, due 5/1/37, #917052 5.50%, due 6/1/37, #918554 5.50%, due 6/1/37, #918705 6.00%, due 6/1/37, #888413 6.00%, due 6/1/37, #917129 7.00%, due 6/1/37, #256774 7.00%, due 6/1/37, #940234 The accompanying notes are an integral part of these financial statements. 16 PIA Funds PIA MBS BOND FUND Schedule of Investments – November 30, 2011 (continued) Principal Amount Value U.S. Government Agencies 88.1% (continued) FNMA Pool (continued) $ 5.00%, due 7/1/37, #944534 $ 5.50%, due 10/1/37, #954939 6.00%, due 12/1/37, #965488 5.50%, due 2/1/38, #961691 5.00%, due 1/1/39, #AA0835 5.00%, due 1/1/39, #AA0840 5.00%, due 1/1/39, #AA0862 5.00%, due 3/1/39, #AA4461 5.00%, due 3/1/39, #930635 5.00%, due 3/1/39, #930760 5.00%, due 3/1/39, #995948 4.50%, due 4/1/39, #AA4590 5.00%, due 4/1/39, #930871 5.00%, due 4/1/39, #930992 5.00%, due 4/1/39, #995930 4.50%, due 6/1/39, #AA7681 5.00%, due 6/1/39, #995896 4.50%, due 7/1/39, #AE8152 5.00%, due 7/1/39, #995895 4.50%, due 8/1/39, #931837 5.00%, due 8/1/39, #AC3221 4.50%, due 12/1/39, #932324 4.50%, due 2/1/40, #AC8494 4.50%, due 2/1/40, #AD1045 4.50%, due 2/1/40, #AD2832 5.00%, due 3/1/40, #AB1186 5.00%, due 5/1/40, #AD6374 5.00%, due 6/1/40, #AD8058 5.00%, due 7/1/40, #AD4634 5.00%, due 7/1/40, #AD4994 5.00%, due 7/1/40, #AD7565 4.50%, due 8/1/40, #AD8035 4.50%, due 8/1/40, #AD8397 4.50%, due 8/1/40, #890236 4.50%, due 9/1/40, #AE1500 4.50%, due 11/1/40, #AE5162 4.50%, due 3/1/41, #AH7009 4.50%, due 4/1/41, #AH9054 4.50%, due 5/1/41, #AI1364 4.50%, due 5/1/41, #AI1888 4.50%, due 5/1/41, #AL0160 4.50%, due 6/1/41, #AI4815 4.50%, due 9/1/41, #AH3865 4.50%, due 9/1/41, #AI4050 4.50%, due 9/1/41, #AJ0729 FNMA TBA (a) 4.00%, due 12/15/41 GNMA Pool 7.00%, due 9/15/35, #647831 5.00%, due 10/15/35, #642220 5.00%, due 11/15/35, #550718 5.50%, due 11/15/35, #650091 5.50%, due 12/15/35, #646307 5.50%, due 4/15/36, #652534 6.50%, due 6/15/36, #652593 5.50%, due 7/15/36, #608993 6.50%, due 10/15/36, #646564 6.00%, due 11/15/36, #617294 6.50%, due 12/15/36, #618753 5.50%, due 2/15/37, #658419 6.00%, due 4/15/37, #668411 5.00%, due 8/15/37, #671463 6.00%, due 10/15/37, #664379 5.50%, due 8/15/38, #677224 5.50%, due 8/15/38, #691314 5.50%, due 12/15/38, #705632 4.50%, due 5/15/39, #717066 5.50%, due 6/15/39, #714262 5.50%, due 6/15/39, #714720 4.50%, due 7/15/39, #720160 5.00%, due 9/15/39, #726311 5.50%, due 1/15/40, #723631 5.50%, due 2/15/40, #680537 The accompanying notes are an integral part of these financial statements. 17 PIA Funds PIA MBS BOND FUND Schedule of Investments – November 30, 2011 (continued) Principal Amount Value U.S. Government Agencies 88.1% (continued) GNMA Pool (continued) GNMA TBA (a) $ 4.00%, due 12/15/40 $ Total Mortgage-Backed Securities (cost $125,054,697) U.S. GOVERNMENT INSTRUMENTALITIES U.S. Treasury Notes 10.1% U.S. Treasury Note 1.375%, due 2/15/12 1.375%, due 3/15/12 1.375%, due 4/15/12 Total U.S. Government Instrumentalities (cost $15,052,001) Shares Value SHORT-TERM INVESTMENTS 11.2% Fidelity Institutional Money Market Government Portfolio – Class I, 0.01% (b) Invesco STIT – Treasury Portfolio – Institutional Class, 0.02% (b) Total Short-Term Investments (cost $16,650,904) Total Investments (cost $156,757,602) 109.4% Liabilities less Other Assets (9.4)% ) TOTAL NET ASSETS 100.0% $ (a) Security purchased on a when-issued basis. As of November 30, 2011, the total cost of investments purchased on a when-issued basis was $14,639,492 or 9.9% of total net assets. (b) Rate shown is the 7-day yield at November 30, 2011. FHLMC – Federal Home Loan Mortgage Corporation FNMA – Federal National Mortgage Association GNMA – Government National Mortgage Association TBA – To Be Announced The accompanying notes are an integral part of these financial statements. 18 PIA Funds Statements of Assets and Liabilities – November 30, 2011 BBB MBS Bond Fund Bond Fund Assets: Investments in securities, at value (cost $248,444,059 and $156,757,602, respectively) $ $ Deposit at broker for futures contracts — Receivable for fund shares sold Investment receivable — Interest receivable Due from investment adviser (Note 4) Collateral receivable from broker — Prepaid expenses Total assets Liabilities: Payable for securities purchased — Payable for fund shares redeemed Administration fees Custody fees Transfer agent fees and expenses Fund accounting fees Audit fees Chief Compliance Officer fee Accrued expenses Total liabilities Net Assets $ $ Net Assets Consist of: Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ $ Net Asset Value, Offering Price and Redemption Price Per Share $ $ Shares Issued and Outstanding (Unlimited number of shares authorized, par value $0.01) The accompanying notes are an integral part of these financial statements. 19 PIA Funds Statements of Operations – Year Ended November 30, 2011 BBB MBS Bond Fund Bond Fund Investment Income: Interest $ $ Total investment income Expenses: Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Registration fees Custody fees (Note 4) Insurance Audit fees Trustees’ fees Legal fees Reports to shareholders Chief Compliance Officer fee (Note 4) Miscellaneous Total expenses Less: Expense reimbursement from adviser (Note 4) ) ) Net expenses — — Net investment income Realized and Unrealized Gain/(Loss) on Investments: Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments ) Net gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 20 PIA Funds Statements of Changes in Net Assets BBB MBS Bond Fund Bond Fund Year Ended Year Ended Year Ended Year Ended Nov. 30, 2011 Nov. 30, 2010 Nov. 30, 2011 Nov. 30, 2010 Increase/(Decrease) in Net Assets From Operations: Net investment income $ Net realized gain on: Investments Swap contracts — — — Net change in unrealized appreciation/(depreciation) on: Investments ) ) Swap contracts — — — Net increase in net assets resulting from operations Distributions Paid to Shareholders: Distributions from net investment income ) Distributions from net realized gains on investments — — ) ) Total distributions ) Capital Share Transactions: Net proceeds from shares sold Distributions reinvested Payment for shares redeemed ) Net increase/(decrease) in net assets from capital share transactions ) ) Total increase/(decrease) in net assets ) Net Assets, Beginning of Year Net Assets, End of Year $ Includes Undistributed Net Investment Income of $ Transactions in Shares: Shares sold Shares issued on reinvestment of distributions Shares redeemed ) Net increase/(decrease) in shares outstanding ) ) The accompanying notes are an integral part of these financial statements. 21 PIA Funds BBB BOND FUND Financial Highlights Year Ended November 30, Per Share Operating Performance (For a fund share outstanding throughout each year) Net asset value, beginning of year $ Income From Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments and swap contracts ) ) Total from investment operations ) Less Distributions: Distributions from net investment income ) Total distributions ) Net asset value, end of year $ Total Return % % % -13.58 % % Ratios/Supplemental Data: Net assets, end of year (in 000’s) $ Ratio of expenses to average net assets: Net of expense reimbursement % Before expense reimbursement % Ratio of net investment income to average net assets: Net of expense reimbursement % Before expense reimbursement % Portfolio turnover rate 58
